DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been cancelled.
Claims 2-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chikkanayakanahally et al. (US Patent No. 9,934,107 B1), hereinafter referred to as Chikka.
In respect to Claim 2, Chikka teaches:
a method, comprising: registering a database node associated with a database system based on registration information; (Chikka teaches [column 5, lines 41-50] implementation of a database node computing environment.)
causing a backup agent to be installed on the registered database node; (Chikka teaches [column 5, lines 51-59] performance of backup with an implemented database node.)
automatically discovering properties of one or more databases running in a database system that includes the registered database node and one or more other database nodes; (Chikka teaches [column 7, lines 22-41] a catalog of properties associated with the implemented database nodes.)
and providing a command to perform a backup snapshot to the backup agent installed on the registered database node (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)
As per Claim 3, Chikka teaches:
receiving the registration information (Chikka teaches [column 5, lines 41-50; column 7, lines 22-41] reception of node information.)
As per Claim 4, Chikka teaches:
wherein the registration information includes at least one of a single client access name (SCAN) name associated with a database, a virtual internet protocol address with the database node, or an internet protocol address associated with the database node (Chikka teaches [column 5, lines 7-16; column 6, lines 47-55] information associated with a database include web protocols and database names.)
As per Claim 5, Chikka teaches:
wherein a corresponding backup agent is installed on each of the one or more other database nodes (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)
As per Claim 6, Chikka teaches:
wherein causing the backup agent to be installed on registered database node includes sending, based on the registration information, a request to the registered database node (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)
As per Claim 7, Chikka teaches:
wherein the backup agent sends to a processor of the registered database node a list of the one or more other database nodes associated with the registration information (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)
As per Claim 8, Chikka teaches:
wherein the processor provides the backup agent a corresponding identifier associated with each of the one or more other database nodes (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)
As per Claim 9, Chikka teaches:
receiving the corresponding identifier associated with each of the one or more other database nodes (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)
As per Claim 10, Chikka teaches:
causing a corresponding backup agent to be installed on each of the one or more other database nodes (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)
As per Claim 11, Chikka teaches:
receiving from each of the corresponding backup agents a list of the one or more databases running on the one or more other database nodes (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)



As per Claim 12, Chikka teaches:
wherein the registration information is received for each of the one or more database nodes (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)
As per Claim 13, Chikka teaches:
wherein automatically discovering properties of one or more databases running in the database system further includes receiving one or more corresponding lists and corresponding role information associated with each of the one or more other database nodes (Chikka teaches [column 7, lines 22-41] a catalog of properties associated with the implemented database nodes.)
As per Claim 14, Chikka teaches:
wherein automatically discovering properties of one or more databases running in the database system includes determining an overall configuration of the database system based on the one or more corresponding lists and the corresponding role information associated with each of the one or more other database nodes (Chikka teaches [column 7, lines 22-41] a catalog of properties associated with the implemented database nodes.)
As per Claim 15, Chikka teaches:
wherein the overall configuration includes a database architecture associated with a database (Chikka teaches [column 5, lines 41-50] implementation of a database node computing environment.)


As per Claim 16, Chikka teaches:
wherein the overall configuration includes a database architecture associated with a failover role associated with the registered database node and the one or more other nodes (Chikka teaches [column 5, lines 41-50] implementation of a database node computing environment.) (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)
As per Claim 17, Chikka teaches:
wherein in response to receiving the command the registered database node performs the backup snapshot (Chikka teaches [column 5, lines 51-59] performing a backup of an active node.)

Claims 18-20 are the media claims corresponding to method claims 2-4 respectively, therefore are rejected for the same reasons noted previously.

Claim 21 is the system claim corresponding to method claim 2, therefore is rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        December 15, 2022